PER CURIAM.
We do not believe that the 1960 amendments to the Social Security Laws worked an arbitrary or unconstitutional classification by labelling the plaintiff as “self-employed.” The question in cases of this sort is whether the legislative classification has a rational basis. See Carmichael v. Southern Coal & Coke Co., 301 U.S. 495, 509, 57 S.Ct. 868, 81 L.Ed. 1245 (1937). Since Congress could not tax the international organization which employed the plaintiff, its decision that it would not do so was hardly irrational, and its treatment of the plaintiff as if “self-employed” was not unreasonable.
We affirm in open court Judge Dawson’s award of judgment on the pleadings. 222 F.Supp. 65 (S.D.N.Y.1963).